Title: To Benjamin Franklin from Rolland frères, 2 October 1782
From: Rolland Frères
To: Franklin, Benjamin


Monsieur
Marseille Ce 2e. 8bre. 1782
Le Navire Wolf appartenant au port d’Edenton et Commandé par le Capne. Sam Butler chargé de 138. boucauds de Tabac de la Virginie et quélqúes Milliers de Merin [merrain]; est arrivé dans Ce port depuis quélqúes jours, ce Capne. qui N’avait aucune Connaissance dans Ce paÿs a bien Voulû s’adresser à Nous, et comme les Administrateurs de la ferme Généralle ne luy ont offert que 60 l.t. le quintal de Son Tabac poids de marctare d’usage, nous allons le faire Mettre en entrepôt et pour en rendre la Vente plus avantageuse et Exiter la Concurence; Nous en avons donné avis à nos correspondants des principalles Villes d’Italie & de piemont ou Cette marchandise pourait Convenir, afin de donner de L’emulation aux administrat. de la ferme Généralle. Ce Navire etant armé en Guerre et Marchandise et ayant un Equipage Nombreux: Nous avons Compté au capne. l’argent qu’il Nous a demandé pour faire faire a Son Vaisseau les reparations Utiles et Nous luy fournirons Egalement tout Celuy dont il aura besoin pour accellerer son retour Sans Nuire A sa Vente, et par ce Moïen Eviter un trop long sejour qu’un Nombreux Equipage rendrait fort dispendieux.
Nous sommes tres flâtté: Monsieur, que le premier Navire des Etats unis arrivé dans Ce port nous soit adressé et Nous procure l’occasion de presenter nos homages au liberateur de L’Amerique, et à l’auteur de la plus heureuse révolution que le Globe ait Jamais Eprouvé; Nous avons une fabrique de draps tres Considerable dans le languedoc, et Nous Nous Estimerons heureux si nous pouvions être de quélqúe utilité pour Cet Objet et pour tout autre a Votre Excellance et à sa Nation.
Nous Avons L’honneur de Vous adresser Monsieur, une lettre du Capne. Sam Butler, son Navire est tres bon Voillier, il y a un Excellent Equipage, et il parait homme à Tirer de l’un et de l’autre toutes les ressources dont il peuvent être susceptible, ainsi si Votre Excellance avait quélqúe chose à faire passer en Amerique, Nous Croyons qu’elle pourrait l’en Charger avec dautant plus de Confiance que les risques dans la Mediterannée et aux detroits Sont actuellement bien Moindres qu’à la sortie des ports du Ponant.
Nous sommes avec un tres profond respect De Votre Excellance Les Tres humbles Et Tres Obeissant Serviteurs
Rolland FRERES &CE
 
Notation: Rolland & freres 2. Octr. 1782.
